DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 09/16/2019 and Preliminary Amendment filed 08/30/2021.
Claims have been renumbered to eliminate duplicative numbers (two claims were numbered as “5” and two claims were numbered as “6”), claims 8, 9, and 12-18 have been amended, and claims 21-22 have been cancelled.  Currently, claims 1-20 are pending.

Priority

This application is claimed as a continuation application of U.S. Patent Application No. 15/289,765 filed on 10/10/2016.  The disclosure of the earlier application provides sufficient support for the claimed invention as requirements under 35 U.S.C. §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 10/10/2016.\





Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 09/16/2019, 11/24/2020 and 06/30/2021 have been considered.  Copies of the considered IDS(s) initialed, signed and dated by Examiner are enclosed with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps implicitly performed with a computer/machine, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for selecting and ranking service extensions (i.e., bots) in response to a user query or an inference is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-10 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 11, claim 11 recites a computing system including, as its component, a processor (i.e., hardware (see Specification, [0029])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 11 reciting a method/technique for selecting and ranking service extensions (i.e., bots) in response to a user query or an inference is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11, 13-15, 17 and 19 of U.S. Patent No. 10,437,841 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-7, 9-11, 13-15, 17 and 19 of the earlier patent anticipate, suggest and/or render obvious all limitations of claims 1-3, 5-13 and 15-20 of this application.
In particular, mapping of the rejection is as follows:
Instant Application				Patent No. 10,437,841
	Claim 1		rejected by		Claim 1
	Claim 2		rejected by		Claim 1
	Claim 3		rejected by		Claim 5
	Claim 5		rejected by		Claim 3
	Claim 6		rejected by 		Claim 4
	Claim 7		rejected by	  	Claim 5

	Claim 9		rejected by		Claim 7
	Claim 10		rejected by		Claim 3
	Claim 11		rejected by		Claim 9
	Claim 12		rejected by		Claim 10
	Claim 13		rejected by		Claim 11
	Claim 15		rejected by		Claim 13
	Claim 16		rejected by		Claim 14
	Claim 17		rejected by		Claim 15
	Claim 18		rejected by		Claim 13
	Claim 19		rejected by	 	Claim 17
	Claim 20		rejected by		Claim 19

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001], the U.S. Patent Application No. 15/289,765 has been patented, its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.


Claim Objections

Claims 1-20 are objected to because of the following informalities:  

Regarding claim 1, the term “inference” in line 4 should be “the inference” for being in better form, the limitations “the activated bot” and “other activated bots” in line 11 should be “the activatable bot” and “other activatable bots” for being consistent in claim language, and the limitation “at least one bot” in line 14 should be “the at least one bot” for properly referencing to limitation “at least one bot” in line 13.



Regarding claim 8, the term “the bot” in line 3 should be “the submitted bot”.

Regarding claim 11, the term “the system” in line 3 should be “the computing system” for being consistent in claim language, and the term “inference” in line 5 should be “the inference” for being in better form.

Regarding claim 12, the term “the activatable bots” should be “the activatable bot”.

Regarding dependent claims 12-18, the term “The system” at the beginning of each claim should be “The computing system” for properly referencing the term “A computing system” in claim 1 and for being consistent in claim language.

Regarding claim 19, the term “inference” in line 12 should be “the inference” for being in better form

Other dependent claim are objected for incorporating the informality of objected independent claims 1, 11 and 19 upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the activatable bots" in line 12 and the limitation “the ranked bots” in line 13.  There is insufficient antecedent basis for these limitations in the claim.

Claim 19 recites the limitation "the activatable bot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims 12-18 and 20 are rejected as incorporating and failing to resolve the deficiencies of rejected independent claims 11 and 19 upon which they depend correspondingly.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 19, the term “machine-readable medium” is not limited to memory/storage device in accordance with Applicant’s specification (see [0097] for being defined with term “but not limited to”).  In addition, the term “machine-readable medium” is well-used and well-known in the art for including both storage medium (e.g., memory/storage devices) and transmission medium (e.g., waves /signals, wires/cable, etc.).  Therefore, the recited term “machine-readable medium” can be directed to non-statutory subject matter (e.g., transmission medium).  It is suggested that amending the term “machine-readable medium” into “non-transitory machine-readable medium” is effective to overcome this rejection.

Dependent claim 20 is rejected as incorporating and failing to resolve the deficiency of the rejected independent claim 19 upon which it depends.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 10-13 (effective filing date 10/10/2016) are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (WO 2015/086493, Publication date 06/18/2015), in view of Zhang et al. (U.S. Patent No. 11,049,409, effectively filed date 12/18/2015), and further in view of Moore et al. (U.S. Publication No. 2004/0122926, Publication date 06/24/2004).

As to claim 1, Vidal et al. teaches:
“A method for selecting and ranking service extensions” (see Vidal et al., Abstract and Fig. 1), comprising:
“receiving a query from a user or an inference related to a user” (see Vidal et al., [page 6, lines 20-21 for receiving an input query submitted by a user; also see [page 8, lines 14-15]);
Vidal et al., [page 8, lines 17-22] for identifying a subset of virtual assistants (i.e., bots) based on the user query and topics handled by each of the virtual assistants, wherein information regarding topics handled by each of the virtual assistants is interpreted as information previously gathered on the set of activatable bots as recited);
“extracting a set of features from or about each activatable bot, at least a portion of the set of features being pre-calculated” (see Vidal et al., [column 8, lines 20-22] wherein features of a virtual assistant include topic(s) handled by the virtual assistant; also see [column 9, lines 9-14] wherein features/characteristics of the virtual assistant include pre-calculated features/measures such as a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant; also see [page 9, column 15-25]);
“associating a ranking score with each bot” (see Vidal et al., [page 11, page 34 to page 12, page 11] for determining an expert score for each virtual assistant (i.e., expert));
“selecting at least one bot from the ranked/scored bots” (see Vidal et al., [page 12, lines 12-24] for selecting a subset of virtual assistants based on expert scores associated with the virtual assistants); and
“presenting an output of at least one bot to the user” (see Vidal et al., [page 13, lines 7-9] for presenting one or more of the best answers provided/outputted by the selected virtual assistants to the user).
Thus, Vidal et al. teaches calculating a ranking score (e.g., expert score) for each virtual machine based on its features (e.g., topics and weighting for given topic) (see Vidal et al., [page 12, lines 1-11]).
Vidal et al. does not explicitly teach a feature of calculating a ranking score using a ranking model trained with features/profile associated with an item/entity (e.g., a virtual assistant or bot) as equivalently recited as follows:
“associating a ranking score with each bot by presenting the corresponding set of features to a machine learning model previously trained based on a profile of the activatable bot”.
On the other hand, Zhang et al. teaches a feature of calculating a ranking score using a ranking model trained with features/profile associated with an item/entity (see Zhang et al., [column 9, lines 5-30] for scoring an item (e.g., a response) based on feature extracted from the item using a scoring/ranking model trained based on training responses (i.e., wherein each response represents its profile)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang et al.'s teaching to Vidal et al.’s system by implementing a feature of scoring/ranking virtual assistants using a scoring/ranking model.  Ordinarily skilled artisan would have been motivated to do so to provide Vidal et al.’s system with an alternative and/or effective way to score/rank virtual assistants.  In addition, training/generating a scoring/ranking model based on training item data is well-known and well-used in the art for providing an effective way to rank/score items based on their features/attributes.
Vidal et al. as modified by Zhang et al. teaches generating a ranking score (e.g., expert score) for each virtual assistant and selecting a subset of virtual assistants based on their ranking score (see Vidal et al., [page 12, lines 1-20] wherein the virtual assistants are implicitly ranked/ordered based on their expert score).
Vidal et al. as modified by Zhang et al. does not explicitly teach a feature of arranging/ordering items/entities (e.g. virtual assistants) into a ranked list as recited as follows:
“placing the activated bot in rank order compared to other activated bots to create a ranked list of bots”.
On the other hand, Moore et al. explicitly teaches a feature of arranging/ordering items/entities into a ranked list as recited as follows:
“placing the activated bot in rank order compared to other activated bots to create a ranked list of bots” (see Moore et al., [0009] for placing web services into a ranked list based on reputation scores computed for each web service, wherein each web service can be interpreted as equivalent to a bot as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore et al.'s teaching to Vidal et al.’s system (as modified by Zhang et al.) by implementing a feature of placing/arranging the virtual assistants in a ranked list.  Ordinarily skilled artisan would have been motivated to do so to provide Vidal et al.’s system with an alternative and/or effective way to present the virtual assistants based on their ranking score.  In addition, both of the references (Vidal et al. and Moore et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, selecting and scoring/ranking a set of services/modules based on user query.  This close relation between both of the references highly suggests an expectation of success.
 



	Vidal et al. as modified by Zhang et al. and Moore et al. teaches:
“wherein the profile is based on evaluating the bot using a set of curated queries” (see Vidal et al., [page 13, lines 11-16] for identifying topics associated with a virtual assistance (i.e., bot) based on user feedbacks with respect to answers provided by the virtual assistance using some prompts, wherein information (e.g. topics) associated with a virtual assistance can be interpreted as profile information associated with the virtual assistance, and wherein prompts for user feedback can be interpreted as curated questions/queries as recited).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and similarly rejected including the following:
	Vidal et al. as modified by Zhang et al. and Moore et al. teaches:
“wherein the profile is based upon a dialog comprising a series of interactions with the activatable bot” (see Vidal et al., [page 14, lines 15-18] for generating a history score associated with a virtual assistant based on history results (e.g., dialog/conversation between a user and a virtual assistant (see [page 13, lines 17-24])), wherein information (e.g., a history score) associated with a virtual assistance  can be interpreted as profile information associated with the virtual assistance).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and similarly rejected including the following:
	Vidal et al. as modified by Zhang et al. and Moore et al. teaches:

“wherein the set of features comprises at least one of:
features extracted from results of a language understanding model;
features extracted from how well a conversation progress under a hypothesis that a specific response is accepted and presented to the user; 
features extracted from statistics collected for models used by tasks activities of the activated bot; 
features extracted from an activatable bot configuration; and
features extracted from an input source” (see Vidal et al., [page 13, lines 11-16] for determining/extracting capabilities (i.e. features) of a virtual assistant with respect to given topics based on user feedback (i.e., input source); also see [page 9, lines 19-25]).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and similarly rejected including the following:
Vidal et al. as modified by Zhang et al. and Moore et al. teaches:
“wherein the set of features further comprises at least one of:
a correlation metric between a language understanding model of a bot and a built-in language understanding model;
a list of tasks that the bot handles; and
at least one metric describing at least one query that causes the bot to trigger” (see Vidal et al., [page 8, lines 20-22] wherein a list of one or more extracted topics handled by a virtual assistant can be interpreted as equivalent to a list of tasks that the bot handles as recited; also see [page 9, lines 19-25]).

Vidal et al. as modified by Zhang et al. and Moore et al. teaches:
“wherein the set of features comprises both pre-calculated features and features identified at run-time” (see Vital et al., [page 9, lines 19-25] wherein the measures of the relevance of a range of topics for each virtual assistant can be interpreted as pre-calculated features, and see [page 12, lines 1-11] wherein an expert score of each virtual assistant is calculated/identified at run-time (e.g., in response to receive a user query)).

As to claim 11, Vidal et al. teaches:
“A computing system” (see Vidal et al., Abstract and Fig. 1) comprising:
“a processor and executable instructions accessible on a machine-readable medium that, when executed, cause the system to perform operations comprising” (see Vidal et al., Fig. 1 and [page 17, lines 25-30]):
“receiving a query from a user or an inference related to the user” (see Vidal et al., [page 6, lines 20-21 for receiving an input query submitted by a user; also see [page 8, lines 14-15]);
“identifying a set of activatable bots in response to the query or inference based on information previously gathered on at least a portion of the set of activatable bots” (see Vidal et al., [page 8, lines 17-22] for identifying a subset of virtual assistants (i.e., bots) based on the user query and topics handled by each of the virtual assistants, wherein information regarding topics handled by each of the virtual assistants is interpreted as information previously gathered on the set of activatable bots as recited);
Vidal et al., [column 8, lines 20-22] wherein features of a virtual assistant include topic(s) handled by the virtual assistant; also see [column 9, lines 9-14] wherein features/characteristics of the virtual assistant include pre-calculated features/measures such as a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant; also see [page 9, column 15-25]);
“associating a ranking score with each bot” (see Vidal et al., [page 11, page 34 to page 12, page 11] for determining an expert score for each virtual assistant (i.e., expert));
“selecting at least one bot from the ranked bots” (see Vidal et al., [page 12, lines 12-24] for selecting a subset of virtual assistants based on expert scores associated with the virtual assistants); and
“presenting an output of the at least one bot to the user” (see Vidal et al., [page 13, lines 7-9] for presenting one or more of the best answers provided/outputted by the selected virtual assistants to the user).
Thus, Vidal et al. teaches calculating a ranking score (e.g., expert score) for each virtual machine based on its features (e.g., topics and weighting for given topic) (see Vidal et al., [page 12, lines 1-11]).
However, Vidal et al. does not explicitly teach a feature of calculating a ranking score using a ranking model trained with features/profile associated with an item/entity (e.g., a virtual assistant or bot) as equivalently recited as follows:
“associating a ranking score with each bot by presenting the corresponding set of features to a machine learning model previously trained based on a profile of the activatable bot”.
Zhang et al. teaches a feature of calculating a ranking score using a ranking model trained with features/profile associated with an item/entity (see Zhang et al., [column 9, lines 5-30] for scoring an item (e.g., a response) based on feature extracted from the item using a scoring/ranking model trained based on training responses (i.e., wherein each response represents its profile)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang et al.'s teaching to Vidal et al.’s system by implementing a feature of scoring/ranking virtual assistants using a scoring/ranking model.  Ordinarily skilled artisan would have been motivated to do so to provide Vidal et al.’s system with an alternative and/or effective way to score/rank virtual assistants.  In addition, training/generating a scoring/ranking model based on training item data is well-known and well-used in the art for providing an effective way to rank/score items based on their features/attributes.
Vidal et al. as modified by Zhang et al. teaches generating a ranking score (e.g., expert score) for each virtual assistant and selecting a subset of virtual assistants based on their ranking score (see Vidal et al., [page 12, lines 1-20] wherein the virtual assistants are implicitly ranked/ordered based on their expert score).
However, Vidal et al. as modified by Zhang et al. does not explicitly teach a feature of arranging/ordering items/entities (e.g. virtual assistants) into a ranked list as recited as follows:
“placing the activatable bots in rank order compared to other activatable bots”.
On the other hand, Moore et al. explicitly teaches a feature of arranging/ordering items/entities into a ranked list as recited as follows:
Moore et al., [0009] for placing web services into a ranked list based on reputation scores computed for each web service, wherein each web service can be interpreted as equivalent to a bot as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore et al.'s teaching to Vidal et al.’s system (as modified by Zhang et al.) by implementing a feature of placing/arranging the virtual assistants in a ranked list.  Ordinarily skilled artisan would have been motivated to do so to provide Vidal et al.’s system with an alternative and/or effective way to present the virtual assistants based on their ranking score.  In addition, both of the references (Vidal et al. and Moore et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, selecting and scoring/ranking a set of services/modules based on user query.  This close relation between both of the references highly suggests an expectation of success.

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and similarly rejected including the following:
Vidal et al. as modified by Zhang et al. and Moore et al. teaches:
“wherein the set of features comprises features corresponding to the activatable bots in the context of other activatable bots” (see Vidal et al., [page 12, line 30 to page 13, line 6] for determining the availability of a virtual assistant in a context of a plurality of virtual assistants based on setting a time delay).


Vidal et al. as modified by Zhang et al. and Moore et al. teaches:
“wherein the set of features comprises at least one of:
a confidence score of a language understanding model;
an indicator of entities detected by the language understanding model;
a confidence score distribution;
a frequency of triggering on top of an existing intent;
an indicator of the type of queries that cause triggering;
a correlation metric between a language understanding model of a bot and a built-in language understanding model;
a list of tasks that the bot handles; and
at least one metric describing at least one query that causes the bot to become activatable” (see Vidal et al., [page 8, lines 20-22] wherein a list of one or more extracted topics handled by a virtual assistant can be interpreted as equivalent to a list of tasks that the bot handles as recited; also see [page 9, lines 19-25]).

Claims 4 and 14 (effective filing date 10/10/2016) are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (WO 2015/086493, Publication date 06/18/2015), in view of Zhang et al. (U.S. Patent No. 11,049,409, effectively filed date 12/18/2015), in view of Moore et al. (U.S. Publication No. 2004/0122926, Publication date 06/24/2004), and further in view of Quinnell et al. (U.S. Publication No. 2007/0169199, Publication date 07/19/2007).

Vidal et al. as modified by Zhang et al. and Moore et al. teaches all limitations as recited in claims 1 and 11 respectively.
However, Vidal et al. as modified by Zhang et al. and Moore et al. does not explicitly teach a feature of building profile (i.e., generating related information) including or based on security checks as equivalently recited as follows:
“wherein the profile further comprises security checks made prior to deployment of the activatable bot” (see Claim 4) or 
“building the profile of the activatable bot at least in part using security checks” (see Claim 14).
On the other hand, Quinnell et al. teaches teach a feature of building profile (i.e., generating related information) including or based on security checks (see Quinnell et al., [0040] for profiling/capturing information regarding testing on security during development of a web service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Quinnell et al.'s teaching to Vidal et al.’s system (as modified by Zhang et al. and Moore et al.) by implementing a feature of profiling information associated with a virtual assistant including or based on security checks prior to deployment.  Ordinarily skilled artisan would have been motivated to do so to provide Vidal et al.’s system with an effective way to protect the virtual assistant from security risk.  In addition, both of the references (Vidal et al. and Quinnell et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing a plurality of services/modules.  This close relation between both of the references highly suggests an expectation of success.
Allowable Subject Matter

It should be noted that no prior art rejection of claims 7-9 and 15-20.

The prior art of record fails to teach, suggest and/or render obvious the feature of building a profile for a bot based on a set of features extracted from executing a set of curated queries against the bot as equivalently recited in claims 7-9 and 15-18.

In addition, the prior art of record fails to teach, suggest and/or render obvious the feature of training and creating a ranking and response selection model for calculating/associating a ranking score for each bot by using a machine learning process on a set of represented bots and a training set of curated queries as equivalently recited in claims 19-20.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164